Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. 	NO restrictions warranted at initial time of filing for patent.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 5/27/2021 and 10/26/2020 the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
4. 	Applicant's Oath was filed on 10/19/2020.

   Drawings
5. 	Applicant's drawings filed on 10/19/2020 has been inspected and is in compliance with MPEP 608.01.

Specification
6. 	Applicant's specification filed on 10/19/2020 has been inspected and is in compliance with MPEP 608.02. 

Claim Objections
7. 	NO objections warranted at initial time of filing for patent. 

Terminal Disclaimer
8.	The terminal disclaimer filed on 10/19/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/868,677 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
10. 	Claims 1-19 including all of the limitations of the base claim and any intervening claims are allowed. Closest Prior Art:

U.S. Publication No. 20180240339 discloses on paragraph 0038 “As a first example, a vehicle, such as an emergency vehicle 120A, including M2M node 132A may arrive at an accident 150. When this is the case, a message 160 including information about the accident may be generated. The information about the accident may include the location of the accident, time of the accident, type of accident, and/or a suggested action (which in this example would be to avoid accident location). The M2M node 132A may also add to the message its identity by for example signing the message with a key or digital certificate. The emergency vehicle including the M2M 

U.S. Publication No. 20100031025 discloses on paragraph 0049 “In another aspect of the present disclosure, a distributed method is presented for individual nodes in a network (for example, vehicles) to select certificates for broadcasting messages to a community of interest with a non-unique key (certificate), in which the individual node has at least one non-unique key in the community of interest. I.” Paragraph 0053 “A key is marked when, for example, a message received from another node is signed using the key indicating that the key is shared by another node. If one or more keys are marked, then at 704, the node picks a certificate uniformly at random from among all keys that are marked 1. If no keys are marked 1, then at 706, the node picks a certificate uniformly at random from among all its available certificates or kKey-pool.”

U.S. Publication No. 20090228703 discloses on para 0034 “In accordance with an embodiment of the present invention, the user 32 of the client device 12 may request either the long-term certificate or the short-term certificate. The requested certificate term may be selected by the user 32 via a mouse or keyboard in communication with the client device 12. There are multitudes of ways in which the certificate terms may be prompted and selected by the user 32 of the client device 12. One example contemplates prompting a question for the user 32 to respond to on the web browser application. Based on the answer given by the user 32, the particular certificate term is requested. The question may ask the user 32 if the client device will 

U.S. Publication No. 20070277248 discloses on paragraph 0024 “Accordingly, techniques are described in which the service provider 102 may use temporary and permanent certificates 120, 122 to manage use of the online components 110(1 )-110(N) of the application modules 108(1 )-108(N) by the client devices 104(1 )-104(NO).” Paragraph 0025 “Through use of the temporary certificate 120, the service provider 102 may give a user access to the online components 110(1 )-110(N) for a predetermined amount of time, during which, the user may decide whether "permanent" (e.g., full) access is descried. Additionally, the use of the temporary certificates 118 may enable users of the client devices 104(1 )-104(N) to install and try the application modules 108(1 )- 108(N) without submitting personally identifiable information and with 

U.S. Publication No. 20110214178 discloses on paragraph 0015 “In a voting mechanism, such as LEAVE described by T. Moore et al. "Fast exclusion of errant devices from vehicular networks", Proceedings IEEE SECON, San Francisco, Calif., Jun. 16-20, 2008, vehicles vote by exchanging signed claims of impropriety of another vehicle. Each vehicle then adds these warning messages to its ‘accusation list’. Once the warning votes against a vehicle exceed a threshold, the accused vehicle is placed on a ‘blacklist’, similar to a local or temporary certificate revocation list (CRL). For nodes which are placed on the blacklist, additional ‘disregard this vehicle' messages will be broadcast to other vehicles. Typically, the majority vote principle is used to decide when to deem another vehicle untrustworthy and to send a warning message about this untrusted vehicle.” U.S. Publication No. 6,233,341 discloses on Col. 15 Lines 10-35 “Fig. 11 is a flowchart illustrating a method 1100 of installing a self-certified limited certificate, as illustrated in FIG. 13. Method 1100 begins with the temporary certificate server 115 in step 1105 accepting a request to generate a temporary certificate 400. The temporary certificate server 115 in step 1110 appends the short-term public key 405 received in the request 450 and client identifying items (e.g., subject name 410) retrieved from the database of users 310 into a package. The temporary certificate 

The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-17 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above. 
Although the prior art discloses an Intelligent Transportation System designed to enhance road safety and road efficiency, a vehicle determining a certificate, signing a message and sending a message to a recipient, a short-term certificate and long- term certificate, no one or two references anticipates or obviously suggest receiving, at the computing device, a message from a second vehicle, the message being signed by a private key associated with one of a short-term certificate and a long-term certificate of the second vehicle.
Furthermore, checking whether the message is signed by the private key of the short- term certificate or the private key of the long-term certificate, when the message is signed by the private key of the long-term certificate, performing a Certificate Revocation List (CRL) check to validate the long-term certificate and when the message is signed by the private key of the short-term certificate, no CRL check is needed at the computing device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/           Primary Examiner, Art Unit 2491